      Case 3:20-cv-00253-BSM-ERE Document 43 Filed 04/19/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             NORTHERN DIVISION

NICHOLAS PHILLIP CASKEY                                                        PLAINTIFF

V.                           CASE NO. 3:20-CV-253-BSM-BD

KEITH BOWERS                                                                  DEFENDANT

                                          ORDER

       Mr. Caskey has notified the Court of his release from custody and his current

address at a private residence. (Doc. No. 42) In light of this change in his custodial status,

Mr. Caskey must file a non-prisoner application to proceed in forma pauperis (IFP).

       The Clerk of Court is directed to send Mr. Caskey a non-prisoner IFP application

form. Mr. Caskey must file the updated application within 30 days. He is cautioned that

this case can be dismissed, without prejudice, if he does not file a new application.

       IT IS SO ORDERED, this 19th day of April, 2021.


                                               ___________________________________
                                               UNITED STATES MAGISTRATE JUDGE
